Name: Commission Regulation (EU) 2016/912 of 9 June 2016 correcting Regulation (EU) No 1303/2014 concerning the technical specification for interoperability relating to Ã¢ safety in railway tunnelsÃ¢ of the rail system of the European Union (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  transport policy;  European construction;  land transport
 Date Published: nan

 10.6.2016 EN Official Journal of the European Union L 153/28 COMMISSION REGULATION (EU) 2016/912 of 9 June 2016 correcting Regulation (EU) No 1303/2014 concerning the technical specification for interoperability relating to safety in railway tunnels of the rail system of the European Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular the second subparagraph of Article 6(1) thereof, Whereas: (1) Commission Regulation (EU) No 1303/2014 (2) contains an error, namely that Article 7 was included inadvertently and should not appear in the Regulation. (2) Regulation (EU) No 1303/2014 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the committee established by Article 21 of Council Directive 96/48/EC (3), HAS ADOPTED THIS REGULATION: Article 1 Article 7 of Regulation (EU) No 1303/2014 is deleted. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 191, 18.7.2008, p. 1. (2) Commission Regulation (EU) No 1303/2014 of 18 November 2014 concerning the technical specification for interoperability relating to safety in railway tunnels of the rail system of the European Union (OJ L 356, 12.12.2014, p. 394). (3) Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (OJ L 235, 17.9.1996, p. 6).